ORDER
PER CURIAM.
David Nickerson (Driver) appeals the trial court’s judgment upholding the Director of Revenue’s (Director) revocation of his driving privileges under section 577.041, RSMo Cum.Supp.1997, for refusal to submit to a breathalyzer test. We have reviewed the record on appeal and the briefs of the parties and find no error of law. An extended opinion would have no precedential value. A memorandum setting forth the reasons for our decision was provided to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b).